UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6670



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLEVELAND MCLEAN, JR., a/k/a Junior, a/k/a
June,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CR-80-105)


Submitted:   January 16, 2001             Decided:   January 31, 2001


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cleveland McLean, Jr., Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cleveland McLean, Jr., seeks to appeal the district court’s

order denying his motion, which the court construed as a 28

U.S.C.A. § 2255 (West Supp. 2000) motion.     We have reviewed the

record and the district court’s opinion and find no reversible

error.     Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

United States v. McLean , No. CR-90-105 (E.D. Va. Mar. 14, 2000).

We also deny McLean’s motions to vacate the district court’s order

and for attorney’s fees.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2